Name: Council Regulation (EC) No 3012/95 of 20 December 1995 amending Regulation (EEC) No 1605/92 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  European construction;  trade;  industrial structures and policy
 Date Published: nan

 28 . 12. 95 I EN Official Journal of the European Communities No L 314/15 COUNCIL REGULATION (EC) No 3012/95 of 20 December 1995 amending Regulation (EEC) No 1605/92 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands cable to imports into the Canary Islands of the products listed in the Annex to the Regulation which are intended for the Canary Islands' domestic market ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1605/92, the Commission has during 1995 examined the effect of measures adopted in favour of the economy of the Canary Islands ; whereas on that basis it intends to submit to the Council a proposal for a series of measures for the period after 31 December 1995 ; Whereas because of that circumstance the Council is not in a position to act on the said proposal before the expiry of Regulation (EEC) No 1605/92 ; whereas that Regula ­ tion should therefore be extended to 31 March 1996, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas Article 6(1 ) of Council Regulation (EEC) No 1911 /91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (') provides for the gradual introduction of the Common Customs Tariff (CCT) over a transitional period not exten ­ ding beyond 31 December 2000 ; whereas, in accordance with Article 7 of the same Regulation the common commercial policy will apply to the Canary Islands, without prejudice to the specific measures referred to in Article 6 (3) thereof ; Whereas paragraph 7.2 of the Annex to Council Decision 91 /314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (2) states that specific tariff measures must continue to be considered ; whereas in principle they must be limited to the transitional period provided for under Article 6 of Regulation (EEC) No 1911 /91 for the gradual adoption of the Common Customs Tariff to the Canary Islands ; Whereas Council Regulation (EEC) No 1605/92 of 15 June 1992 temporarily suspending the autonomous Common Customs Tariff duties on imports of certain industrial products into the Canary Islands (3) totally suspended until 31 December 1995 CCT duties appli ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1605/92, the date '31 December 1995' shall be replaced by that of '31 March 1996'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1995 . For the Council The President J.L. DICENTA BALLESTER ( ») OJ No L 171 , 29 . 6 . 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 284/92 (OJ No L 31 , 7. 2. 1992, p. 6). (2) OJ No L 171 , 29. 6. 1991 , p. 5. 0 OJ No L 173, 15. 6. 1992, p. 31 .